
	
		II
		111th CONGRESS
		2d Session
		S. 3286
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  a pilot program on the award of grants to State and local government agencies
		  and nonprofit organizations to provide assistance to veterans with their
		  submittal of claims to the Veterans Benefits Administration, and for other
		  purposes.
	
	
		1.Pilot program on grants to
			 State and local agencies and nonprofit organizations to provide assistance to
			 veterans with submittal of claims for veterans benefits
			(a)Grant
			 program
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall commence a pilot program
			 to assess the feasibility and advisability of awarding grants to eligible
			 entities to provide assistance to veterans with their submittal of claims to
			 the Veterans Benefits Administration for purposes of facilitating reduction in
			 the amount of time required by the Veterans Benefits Administration to process
			 such claims.
				(2)Duration of
			 programThe pilot program shall be carried out during the
			 two-year period beginning on the date of the commencement of the pilot
			 program.
				(3)Amount of grant
			 awardsThe amount of a grant awarded to an eligible entity under
			 the pilot program shall be such amount as the Secretary considers appropriate
			 after considering the number of veterans expected to receive assistance from
			 the eligible entity under the pilot program.
				(b)Eligible
			 entitiesFor purposes of this section, an eligible entity is any
			 State or local government agency or nonprofit organization that the Secretary
			 considers appropriate to provide assistance under the pilot program.
			(c)ApplicationAn
			 eligible entity seeking a grant under the pilot program shall submit to the
			 Secretary an application therefor in such form and in such manner as the
			 Secretary considers appropriate.
			(d)AssistanceThe
			 assistance provided to a veteran by an eligible entity under the pilot program
			 shall include assistance with the following:
				(1)Collecting
			 evidence in support of the claim of a veteran.
				(2)Submitting a
			 claim to the Veterans Benefits Administration.
				(3)Such other
			 matters as the Secretary considers
				(e)ModelTo
			 the degree practicable, the Secretary shall model the pilot program on the
			 comprehensive service programs under subchapter II of chapter 20 of title 38,
			 United States Code.
			
